 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN SPEARS,                                      No. 2:16-cv-2177 EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    EL DORADO COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On August 26, 2019, he filed a motion to compel defendant Bianchi’s responses

19   to his requests for admissions. ECF No. 36. On September 6, 2019, defendant Bianchi, through

20   her counsel, responded. ECF No. 37. Counsel represents that Bianchi, owing to medical issues,

21   has only recently been able to interact with him. Id. He states that responses to plaintiff’s

22   requests for admissions will be filed within five days. Id.

23          In light of Bianchi’s assertions, it is ORDERED that plaintiff’s motion to compel (ECF

24   No. 36) is DENIED without prejudice. Plaintiff may renew his motion if Bianchi fails to submit

25   the responses within the allotted time or if he finds those responses legally deficient.

26   DATED: September 12, 2019.

27

28
